       Case 1:19-cv-06655-AKH Document 72 Filed 11/05/19 Page 1 of 2
         Case 1:19-cv-06655-AKH Document 71 Filed 11/04/19 Page 1 of 2



Jonathan D. Ball (ballj@gtlaw.com)
GREENBERG TRAURIG LLP
MetLife Building                                      NOV O:::i zu·1~
200 Park A venue
New York, New York 10166                              CHAMBE;RS OF
                                                ALVIN K. HELLEASTEIN
Tel: (212) 801-9200; Fax: (212) 801-6400                 U.. D..
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NINGBO MIZHIHE I&E CO., LTD,
                                             C.A. No. 19-CV-6655-AKH
               Plaintiff,

        V.

DOES 1-200; DRESHOW; YOUNGER-TREE;
SIQUK US; SIMPLECC; TOPGALAXY.Z;                -I
SHINELICIA; RHCPFOVR; 4MEMORYS;                 i USDCSDNY
YOOCOOL; YISI; DANBALLETO;
FANOVO; AMEOLELA; BOHRPETER;                        DOCUMENT
QUNAN; YIWU YALINDY IMPORT &                        ELECTRONICALLY FILED
EXPORT CO., LTD.; SHENZHEN KRS
BUILDING MATERIAL CO., LTD.; YIWU               1   DOC #: _ _~--.---.~-+-:---,---
YUEWEI IMPORT & EXPORT CO., LTD.;                   DATE FILED:__,_,._,__,_,_,_------
SHENZHEN EBRAIN GIFTS LTD.; V-FOX
CHINA INDUSTRIAL LIMITED;
HANGZHOU HONGRUI IMPORT &
EXPORT TRADING CO., LTD.; PANAN
HONGRUI ARTS & CRAFTS FACTORY;
PARTYFIESTA; SAEEDALFAR;
ALITTLEABOUT4 3; LIFESTYLE LOOT;
BMUK17; GERNE2ALL;           -
OBSERVABLEUNIVERSE;
HOME*EXPRESS*;
ULTIMATEDISCOUNTOUTLET; NAABOY;
COOLANDCOOLER;
THIRDEYECOLLECTION; TRANGC70;
SASAE 52; PINIFR72; UNICORN DEALES;
CHRIRA O; KAHOL WA;        -
*MARKET PLACE*; ABOOD.AV; JUVY97;
E BA YSELLER007; SHINESUN STORE; and
DENG KAI

               Defendants.


      NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT DANBALLETO
        Case 1:19-cv-06655-AKH Document 72 Filed 11/05/19 Page 2 of 2
          Case 1:19-cv-06655-AKH Document 71 Filed 11/04/19 Page 2 of 2



        Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Ningbo Mizhihe

I&E Co., Ltd. hereby gives notice that its claims in the above-captioned action against Defendant

Danballeto are voluntarily dismissed without prejudice. Any assets of Danballeto that are currently

frozen pursuant to the preliminary injunction order (Dkt. # 22) shall be released.


Dated: November 4, 2019

                                                     GREENBERG TRAURIG LLP

                                                     Isl Jonathan Ball

                                                     Jonathan D. Ball, Ph.D.
                                                     MetLife Building
                                                     200 Park Avenue
                                                     New York, NY 10166
                                                     Tel: (212) 801-9200
                                                     Fax: (212) 801-6400
                                                     ballj@gtlaw.com
                                                     scacciag@gtlaw.com

                                                     Attorneys for Plaintiff
                                                     Ningbo Mizhihe I&E Co., Ltd.


                                                      SO ORDERED:




                                                       fie Honorable Alvin K. Hellerstein
                                                      United States District Judge
                                                           ,,-r-\'l




                                                 2
